Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al.(8,425,410).
Murray discloses a method for providing a surgical access to a body cavity through an access port (58) inserted I a wall of the body cavity, the apparatus comprising a collapsible volume (120)  having an opening (60) for sealingly receiving a surgical apparatus, and an access coupler (122) disposed at a distal end of the collapsible volume, the access coupler being operatively configured to sealingly coupled to an opening in the access port to place the collapsible volume in fluid communication with the body cavity, wherein the collapsible volume is operably configured to collapse to permit the surgical apparatus to be inserted through  the access coupler in the body cavity, as best seen in FIGS.3, 4, 6, the access port comprises an inlet for receiving a fluid flow for insufflation the body cavity, as set forth in column 11, lines 45-62, the access port (58) comprises an access valve (224), as best seen in FIGS.9A-C, configured to close the opening in the access port when the access coupler is not coupled to the opening, as set forth in column 18, lines 60-67, column 19, lines 1-40; the access coupler is operably configured to initiate fluid communication between the body cavity and the collapsible volume, the access comprises an outlet for expelling fluid from the body cavity , as set forth in column 11, lines 45-62, the access coupler comprises a barbed end, the collapsible volume comprises a sleeve (151), a position of the collapsible volume .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (8,425,410) in view of Hess et al. (2010/0312061).
With respect to claim 8, it is noted that Murray fails to teach the collapsible sleeve is transparent, as claimed by applicant. However, in similar art, Hess, para[0045], provides the evidence of the use of sleeve (14) that is transparent to allow locations to be visually identified to help the surgical instrument 
Therefore, given the teaching of Hess, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murray, as taught by Hess, to allow locations to be visually identified to help the surgical apparatus.
Conclusion
8,485,970		7-2013		Widenhouse et al.
Widenhouse also discloses the claimed invention.
6,024,736		2-2000		de la Torre et al. 
De la Torre discloses an access device that is transparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        February 11, 2021